DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.
Applicant argues the amendments.  Specifically, Applicant argues that claim language, reproduced below:

    PNG
    media_image1.png
    96
    445
    media_image1.png
    Greyscale

Should be interpreted as “…a first type DM-RS port group may include DM-RS ports to which the same QCL and rate-matching are applied, and a second type DM-RS port group may include DM-RS ports for layers mapped to the same CW…”  It is unclear how the second type which states it is related to different codewords should be interpreted as meaning the same codeword.  That is, how can the word different actually mean the same?
Therefore, it is unclear what Applicant is attempting to argue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-3,  claim 1 recites ‘…the two or more first type DM-RS port groups are related to different transmission points regardless of the codewords ... the two or more second type DM-RS port groups are related to different codewords regardless of the transmission points…’  The specification does not state different transmission points regardless of codewords.  It only states different transmission points.  The specification also does not state different codewords regardless of transmission points.  It only states different codewords.  Therefore, these limitations are considered new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-3, ‘…the two or more first type DM-RS port groups are related to different transmission points regardless of the codewords ... the two or more second type DM-RS port groups are related to different codewords regardless of the transmission points…’  It is unclear what Applicant is attempting to claim.  The claim reads as though the first group can have different transmission points (TPs) with the same or different codewords (CW) and the second group can have different CWs with the same or different TPs.  However, Applicant argues, on pg. 6 of the Remarks, that “…a first type DM-RS port group may include DM-RS ports to which the same QCL and rate-matching are applied, and a second type DM-RS port group may include DM-RS ports for layers mapped to the same CW…”  It is unclear how the second type which states it is related to different codewords should be interpreted as meaning the same 

Regarding claims 1-3,  claim 1 recites ‘…the two or more first type DM-RS port groups are related to different transmission points regardless of the codewords ... the two or more second type DM-RS port groups are related to different codewords regardless of the transmission points…’  The specification does not state different transmission points regardless of codewords.  It only states different transmission points.  The specification also does not state different codewords regardless of transmission points.  It only states different codewords.  Therefore, it is unclear what Applicant is attempting to claim in view of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (20200036555; all references are to provisional 62476592; 24 March 2017) and further in view of Jongren (2014/0056156).

Regarding claim 1, Davydov discloses a method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising:  (See Davydov fig. 2; PDSCH (e.g. downlink signal) received by UE in a wireless system)
receiving, from a network, information on two or more first type reference signal port groups and information on two or more second type reference signal port groups; and (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers)
receiving the downlink signal from two or more transmission points constituting the network based on the information on the two or more first type reference signal port groups and the information on the two or more second type reference signal port groups, (See Davydov fig.2; receive PDSCH based upon parameters of port groupings based upon first or second type)
wherein the downlink signal includes two or more codewords, (See Davydov table 1; pg. 3 last para.; two codewords either the same or different)
wherein the two or more first type reference signal port groups are related to different transmission points, and
wherein the two or more second type reference signal port groups are related to different codewords. (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers; fig. 1 different transmission points of CoMP)
wherein a reference signal is a demodulation-reference signal (DM-RS). (See Davydov pg. 3 last para.; DM-RS)
Davydov does not explicitly disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  However, Jongren does disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  (See Jongren para. 37; UE reports CSI to network which includes rank from measured CSI-RS for each resource (e.g. multiple); see also para. 29; rank information used to determine configuration)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Davydov to include the teaching of receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information of Jongren with the motivation being to allow for optimal configuration of resources (e.g. choosing best mix of settings to achieve transmission goals) and further to conform to known standards (3GPP) which saves time and money.

	Regarding claim 2, Davydov in view of Jongren discloses the method of claim 1, wherein receiving the downlink signal comprises receiving the downlink signal on an assumption that antenna ports in each of the two or more first type reference signal port groups are quasi co-located (QCL) with a same channel status information-reference signal (CSI-RS). (See Davydov pg. 4; CSI-RS in QCL-ed; fig. 2 receiving downlink signal)

	Regarding claim 3, Davydov in view of Jongren discloses the method of claim 1, further comprising receiving information on a mapping relationship between the two or more first type reference signal port groups and the two or more second type reference signal port groups.  (See Davydov table 1; group 1 mapping relationship to group 2)


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (20200036555; all references are to provisional 62476592; 24 March 2017) and further in view of Jongren (2014/0056156).

	Regarding claim 6, Davydov discloses a user equipment (UE) in a wireless communication system, the UE comprising: (See Davydov fig. 2; PDSCH (e.g. downlink signal) received by UE in a wireless system)
	a wireless communication module; and 
a processor connected to the wireless communication module, wherein the processor is configured to: (UE has a processor executing an algorithm stored in memory; UE also has a wireless communication module to transmit and receive signals)
receive, from a network, information on two or more first type reference signal port groups and information on two or more second type reference signal port groups and (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers)
	receive a downlink signal from two or more transmission points constituting the network based on the information on the two or more first type reference signal port groups and the information on the two or more second type reference signal port groups, (See Davydov fig.2; receive PDSCH based upon parameters of port groupings based upon first or second type)
wherein the downlink signal includes two or more codewords, (See Davydov table 1; pg. 3 last para.; two codewords either the same or different)
wherein the two or more first type reference signal port groups are related to different transmission points, and
wherein the two or more second type reference signal port groups are related to different codewords. (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers; fig. 1 different transmission points of CoMP)
wherein a reference signal is a demodulation-reference signal (DM-RS). (See Davydov pg. 3 last para.; DM-RS)
Davydov does not explicitly disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  However, Jongren does disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  (See Jongren para. 37; UE reports CSI to network which includes rank from measured CSI-RS for each resource (e.g. multiple); see also para. 29; rank information used to determine configuration)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Davydov to include the teaching of receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information of Jongren with the motivation being to allow for optimal configuration of resources (e.g. choosing best mix of settings to achieve transmission goals) and further to conform to known standards (3GPP) which saves time and money.

Regarding claim 7, Davydov in view of Jongren discloses the UE of claim 6, wherein the processor is configured to receive the downlink signal on an assumption that antenna ports in each of the two or more first type reference signal port groups are quasi co-located (QCL) with a same channel status information-reference signal (CSI-RS). (See Davydov pg. 4; CSI-RS in QCL-ed; fig. 2 receiving downlink signal)

	Regarding claim 8, Davydov in view of Jongren discloses the UE of claim 6, wherein the processor is configured to receive information on a mapping relationship between the two or more first type reference signal port groups and the two or more second type reference signal port groups. (See Davydov table 1; group 1 mapping relationship to group 2)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461